Citation Nr: 0015582	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1983.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the Honolulu, Hawaii, Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for a right knee disorder.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Honolulu, Hawaii, RO in July 
1998.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.

In a decision dated in January 1999, the Board, in pertinent 
part, determined that the veteran had submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a right knee disorder, and remanded this case 
to the RO for further development.


FINDING OF FACT

There is no competent medical evidence establishing the 
current presence of a right knee disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).  This means that there must be evidence of disease or 
injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The service medical records reveal that, at the time of 
examination for entrance into active service, in April 1979, 
the clinical evaluation of the lower extremities was 
indicated to have been normal.  The veteran stated that he 
did not have any prior history of "trick" or locked knee.  
In April 1981, the veteran was seen for treatment of his 
right knee after having fallen approximately 12 feet from a 
flight deck to 01 deck below.  X-rays of the right knee were 
indicated to have been within normal limits.  The diagnosis 
was a torn medial collateral ligament.  Another service 
medical record dated that same day included a diagnosis of 
right medial meniscus tear.  Subsequent service medical 
records dated in May 1981 and June 1981 included diagnostic 
impressions of rule out torn right medial meniscus and rule 
out meniscus injury of the right knee, respectively.  In July 
1981, the veteran was seen for complaints of pain, stiffness, 
swelling and giving way of the right knee.  He denied 
clicking or locking of the knee. The examiner concluded that 
the veteran had a normal examination of his right knee and 
that the veteran was improving well.  These findings were 
repeated in an August 1981 examination.  In October 1981, the 
veteran was diagnosed with a probable right medial meniscus 
injury, which was noted to be healing well.  He was returned 
to full duty.

In January 1982, the veteran stated that he had continued 
knee instability and would be unable to perform his shipboard 
duties.  The examiner's assessment was anterior cruciate 
laxity.  He recommended that the veteran continue 
strengthening therapy.  In February 1982, it was noted that 
the veteran desired to continue therapy despite minimal 
symptoms.  The assessment was anterior cruciate laxity.  The 
examiner stated that the veteran may continue physical 
therapy, but that he should be returned to duty per previous 
consultation.  A July 1982 service medical record included a 
diagnostic assessment of medial meniscus tear of the right 
knee.  In a service medical record dated in October 1982, it 
was noted that a bone scan of the right knee was indicated to 
have been abnormal.  The examiner concluded that the right 
knee was stable and the veteran was fit for duty.  In a 
Medical Board Report dated in October 1982, it was determined 
that the veteran suffered from diagnoses of right medial 
collateral ligament strain and right anterior cruciate 
ligament strain.  X-rays of the right knee were indicated to 
have been within normal limits.  In response to a document 
submitted by the veteran in October 1982 which described his 
continued difficulties with his right knee, an undated report 
of a military medical board stated that ". . . the member 
may not be fully fit for duty at this time; moreover, the 
length of time until his return to a pain free state must be 
considered indefinite."  The veteran was also found fit for 
duty in January 1983.  The report of the veteran's separation 
medical examination conducted in July 1983 showed that the 
clinical evaluation of the lower extremities was indicated to 
have been normal.  The veteran reported a medical history of 
"trick" or locked knee.

The veteran underwent a Department of Veterans Affairs (VA) 
general medical examination in October 1983.  On examination 
of the right knee, there was no evidence of tenderness, 
effusion, or deformity of the knee.  Additionally, there was 
no evidence of tenderness over the borders of the right 
patella, or any right knee ligament laxity.  Range of motion 
of the right knee was indicated to have been normal.  X-rays 
of the right knee showed very early productive changes about 
the tibial spine.  The joint space was indicated to have been 
within normal limits and there was no evidence of any other 
significant abnormality.  The examiner concluded that there 
were no residuals of the veteran's inservice knee injury.

The veteran's right knee was again clinically evaluated as 
normal in a June 1984 examination conducted in conjunction 
with the veteran's reserve active duty. In the report of 
medical history dated in June 1984, the veteran noted the 
history of his right knee injury, and that a knee operation 
was recommended, but not performed, in 1981.  It was also 
noted that the veteran was on limited duty as a result of his 
right knee injury for the remainder of his military service 
in the Navy.

A VA outpatient report dated on May 1, 1997, showed that the 
veteran was seen for complaints of bilateral knee pain.  The 
veteran reported a history of a previous medial collateral 
ligament many years previously.  He related that that he had 
pain on ambulation which was continuous.  On examination, 
there was no evidence of any swelling or ligament laxity.  
However, there was evidence of moderate tenderness to 
palpation along the joint lines bilaterally.  There was also 
full range of motion with pain on full flexion and extension.  
The examination was positive for crepitus.  The diagnosis was 
probable degenerative joint disease.

VA X-rays of the right knee dated on May 1, 1997, were 
indicated to have been normal.

The veteran also underwent a VA orthopedic examination in 
June 1997.  At that time, the veteran reported that he 
injured his right knee on a ship in April 1981 during active 
service.  He stated that he was put on bed rest until they 
arrived in Pearl Harbor.  He said that he was subsequently 
treated at a medical facility and that he was informed that 
he had probable right knee medial meniscus tear.  He 
indicated that he refused arthroscopic surgery.  He mentioned 
that he has not seen a doctor regarding his right knee since 
1983, but that he has had chronic pain since that time.  He 
reported complaints of pain on walking long distances and 
when he plays sports.  He indicated that his knee has given 
out, locked, become tight, made a clicking sound and swelled.  
He said that he uses a knee brace.  On examination, there was 
no evidence of effusion, swelling, deformity, or clicking 
sound heard on range of motion.  Range of motion of the right 
knee was from 0 to 93 degrees with pain.  The examiner 
concluded that the veteran had a diagnosis of "injury to the 
right knee."

Private X-rays of the right knee dated on September 4, 1997, 
did not show any significant abnormality.

A VA outpatient treatment record dated on September 23, 1997, 
included a diagnosis of probable degenerative joint disease 
of the right knee with questionable internal derangement.

The veteran testified at a RO hearing in October 1997 that a 
Medical Board found him unfit for duty in the military and 
that he should have been medically separated from the 
service.

The veteran received intermittent treatment at VA and private 
medical facilities from August 1997 to February 1998 for 
several problems, to include right knee pain.

The veteran testified at a hearing before a member of the 
Board at the RO in July 1998 that his right knee injury, in 
essence, ended his military career because he was never able 
to return to his job as a boatswain's mate.  As a result, he 
left active duty in July 1983.  He subsequently served three 
years of reserve duty.

A private treatment record dated in July 1998 revealed that 
the veteran indicated continued discomfort with regard to the 
right knee.  He denied locking or collapsing.  He reported 
occasional swelling.  It was noted that the veteran was of 
the opinion that his alleged right knee disability was 
getting worse.  On physical examination, the veteran's gait 
was normal.  There was full range of motion with no 
instability, effusion or tenderness.  The diagnosis was 
probable mild degenerative joint disease.

A private magnetic resonance imaging spectroscopy (MRI) of 
the right knee dated in September 1998 did not show any 
significant abnormality.

Pursuant to the Board's January 1999 Remand decision, the 
veteran was administered a VA orthopedic examination in 
February 2000.  According to the report of a VA orthopedic 
examination, the examiner concluded that the veteran's right 
knee was normal on examination.  The examiner noted that he 
had reviewed the September 1998 private MRI report of the 
veteran's right knee and that it was indicated to have been 
normal.  Significantly, after reviewing the veteran's medical 
history and examining his right knee, it was the examiner's 
opinion that he could not find any residual disability of the 
right knee resulting from the injury which occurred in 1981.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right knee pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the 
testimony furnished during the personal hearings has not 
served to render this claim well-grounded.

To summarize, the service medical records reflect that the 
veteran was seen for right knee complaints, variously 
diagnosed as a torn medial collateral ligament, right medial 
meniscus tear, right medial collateral ligament strain, and 
right anterior cruciate ligament strain.  However, following 
service, he underwent several evaluations by the VA, most 
recently in February 2000.  Significantly, that VA examiner 
did not find any evidence of a right knee disorder.  
Additionally, the September 1998 MRI of the right knee was 
indicated to have been normal.

In this case, there is no competent evidence that the veteran 
currently suffers from a  right knee disorder.  Consequently, 
in the absence of any competent evidence of a current 
disability (a medical diagnosis) or a nexus to service, the 
claim is not well-grounded.  Caluza.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claim.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a right knee disorder.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Finally, the Court has held that the appropriate disposition 
of a claim, which is found to be not well-grounded, is a 
disallowance, rather than a dismissal.  Edenfield v. Brown, 8 
Vet.App. 384 (1995).  Consequently, the claim is denied.



ORDER

The claim for entitlement to service connection for a right 
knee disorder is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

